                   Case: 1:19-mj-09270-WHB Doc #: 1 Filed: 10/25/19 1 of 1. PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT ),/('
                                                 for the
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Ohio                    9:32 am Oct 25 2019
                                                                                              &OHUN86'LVWULFW&RXUW
                  United States of America                        )                           1RUWKHUQ'LVWULFWRI2KLR
                             v.                                   )                                  &OHYHODQG
                  CHRISTIAN HAYWARD
                                                                  )     Case No.
                                                                  )                1:19 MJ 9270
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           10/24/2019 through 10/25/2019     in the county of                Cuyahoga        in the
     Northern          District of             Ohio           , the defendant(s) violated:

            Code Section                                                   Offense Description
21 U.S.C. Secs. 846 & 841(a)(1),               Conspiracy to Possess with Intent to Distribute Controlled Substances
(b)(1)(A)




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature
6ZRUQWRYLDWHOHSKRQHDIWHUVXEPLVVLRQE\
                                                                                          DEA SA Andew Nowling
UHOLDEOHHOHFWURQLFPHDQV&ULP5XOHV
                                                                                              Printed name and title




Date:             10/25/2019
                                                                                                Judge’s signature
                                                                                                        signatture

City and state:                         Cleveland, Ohio                        Magistrate Judge William H. Baughman, Jr.
                                                                                              Printed name and title
